FOREMAN, Judge,
concurring in the result:
I disagree with the majority’s conclusion that Schafer’s notes were covered by the Jencks Act. I do not believe that Schafer’s notes were “in the possession of the United States” within the meaning of the Act. Schafer began working as an unpaid informant after he was apprehended for possession and sale of amphetamines. Thereafter he cooperated with law enforcement authorities “to have the charges reduced” on him. While Schafer may have been an agent of the United States for some purposes, not everything in his possession was necessarily in the possession of the United States. The Jencks Act applies only to materials in the possession of the prosecutorial arm of the United States. The Congressional intent in this regard was made clear when the prior statutory language, which covered statements made “to an agent of the Government” was amended to apply only to statements “in the possession of the United States.” See Public Law 91-452, October 15, 1970, 84 Stat. 926; see also United States v. Calley, 46 C.M.R. 1131, 1191-92 (A.C.M.R.), affirmed, 22 U.S.C.M.A. 534, 48 C.M.R. 19 (C.M.A.1973). Because there is no indication in this case that anyone in the prosecutorial arm of the United States had the capability to control Schafer’s notes, I conclude that they were not “in the possession of the United States.” See United States v. Goldberg, 582 F.2d 483 (9th Cir. 1978) (witness’s notes not covered by Jencks Act); United States v. Trevino, 556 F.2d 1265 (5th Cir. 1977) (document in possession of probation officer not covered); Beavers v. United States, 351 F.2d 507 (9th Cir. 1965) (tape recording in the hands of state authorities not covered).
Furthermore, I also do not believe that the notes in question were “statements” within the meaning of the Act. Federal courts have distinguished between interview notes and surveillance notes, holding that the latter are not covered by the Act and need not be preserved. See United States v. Bernard, 623 F.2d 551, 557-58 (9th Cir. 1979); United States v. Lane, 574 F.2d 1019, 1022 (10th Cir.), cert. denied, 439 U.S. 867, 99 S.Ct. 193, 58 L.Ed.2d 177 (1978); United States v. Calhoun, 542 F.2d 1094, 1103 (9th Cir. 1976), cert. denied, sub nom. Stephenson, 429 U.S. 1064, 97 S.Ct. 792, 50 L.Ed.2d 781 (1977). In my view, the notes in question were more akin to surveillance notes than to interview notes, and as such were not covered by the Jencks Act.
Accordingly, I conclude that the military judge correctly refused to strike Schafer’s testimony even though the government was unable to produce his notes. I would affirm on that basis.